Citation Nr: 0635707	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 30, 
2001, for the award of a 70 percent evaluation for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to 
March 1970. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In that rating decision, the RO granted service 
connection for chronic obstructive pulmonary disease and PTSD 
and assigned an effective date of January 30, 2001.  The 
veteran's disagreement with the effective date led to this 
appeal.  

In a decision dated in May 2005, the Board denied the earlier 
effective date claims.  The veteran appealed that part of the 
May 2005 Board decision that denied an effective date prior 
to January 30, 2001, for the award of a 70 percent evaluation 
for PTSD.  In an order dated in August 2006, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
Joint Motion for Remand (Joint Motion), thereby vacating the 
Board's May 2005 decision to the extent that it did not award 
an effective date prior to January 30, 2001, for the grant of 
a 70 percent evaluation for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's DD Form 214 reflects that he was a medical 
corpsman during service and that he received the Combat 
Action Ribbon, two Purple Hearts, and the Navy Commendation 
Medial with a Combat "V" related to his service in Vietnam.  
The veteran filed his original claims in 1970.  In a June 
1970 rating decision, the RO granted service connection for 
what was then described as a depressive reaction and assigned 
a noncompensable evaluation.  That decision found the 
veteran's combat wounds were service connected, also at a 
noncompensable rating.  

In January 2001, the veteran filed a statement in which he 
said he was requesting that his claim for PTSD with 
depression, be reopened.  In its July 2002 rating decision, 
the RO granted service connection for PTSD with a 70 percent 
rating and assigned an effective date of January 30, 2001.  
The veteran's disagreement with the effective date led to 
this appeal.  As is explained in the Joint Motion, the 
parties agree that in the July 2002 rating decision, the RO, 
consistent with the provisions of 38 C.F.R. § 4.125, 
essentially determined that what was previously a depressive 
reaction was now PTSD.  The issue on appeal may therefore be 
characterized as entitlement to an effective date earlier 
than January 30, 2001, for an increased rating for the 
veteran's service-connected PTSD.  

In its May 2005 decision, the Board considered the provisions 
of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.155, 3.157, 
3.400(2), the statutory and regulatory scheme that governs 
effective dates for increased evaluations.  It discussed 
whether an informal claim for an increased evaluation had 
been received prior to January 30, 2001, but finding no 
earlier claim for an increased evaluation, the Board denied 
an effective date earlier than January 30, 2001, for the 
award of a 70 percent evaluation for PTSD.  

In its Joint Motion, the parties observed that a VA treatment 
record can, under some circumstances, form the basis of an 
informal claim.  38 C.F.R. § 3.157(b).  In the Joint Motion, 
the parties stated that in 1984 and 1985 the veteran appeared 
for a VA Agent Orange registry examination and also sought VA 
treatment for his psychiatric problems.  The Joint Motion 
states that these records were in VA's possession, but were 
not in the veteran's claims file at the time of the May 2005 
Board decision, and, as the parties have observed, the Board 
did not have the opportunity to determine whether such 
records could constitute and informal increased rating claim.  
Under Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), these 
records were constructively of record at the time of the 
May 2005 decision.  

The Court vacated and remanded the Board decision so that the 
Board could determine whether these records constitute an 
informal claim for an increased rating.  The Joint Motion 
states that the VA medical records dated in 1984 and 1985 are 
attached to that pleading, but copies of those records have 
not reached the claims file.  In a letter and brief submitted 
to the Board in November 2006, the veteran's attorney 
specifically requested that the case be remanded to the RO 
for its consideration of the 1984 and 1985 VA medical records 
and whether such can form the basis of an informal claim for 
an increased rating.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file VA medical records for the veteran 
dated in 1984 and 1985.  This should 
include the report of an Agent Orange 
Registry examination conducted at the VA 
Medical Center in Walla Walla, 
Washington, in December 1984 and a 
February 1985 VA outpatient record 
pertaining to treatment for depression.  
(Request mental hygiene clinic as well as 
medical outpatient treatment records).  
The records should be sought from any 
available source, which, in addition to 
the VAMC and any records repository, 
could potentially include the Litigation 
Support division of the Office of VA 
general counsel or the veteran's 
attorney.  

2.  Then, after completion of any other 
development deemed warranted, and with 
consideration of VA medical records for 
the veteran dated in 1984 and 1985, along 
with all other evidence of record, 
readjudicate entitlement to an effective 
date earlier than January 30, 2001, for 
an increased rating for the veteran's 
service-connected PTSD.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
attorney the opportunity to respond.  

Thereafter, return the case to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


